DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group I as set forth in the Requirement for Restriction/Election filed 02/24/22.

4.	The election reads on Claims 1-16.

5.	Claims 1-16 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note
6.	The Office as relied on national phase publication US 2019/0165280 A1 as the English equivalent of PCT publication WO 2018/004096 A1 (herein referred to as “Jang et al.”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2018/004096 A1) in view of Hyun et al. (KR 10-2018-0093354) and Park et al. (US 2017/0237013 A1).
	Jang et al. discloses an organic electroluminescent (EL) (optoelectronic) device comprising the following layers:  anode (120), organic layer (105), and cathode (110) for the construction of displays (Abstract; Fig. 2; [0031]); the organic layer further includes the following layers:  hole-injecting layer (“hole transport layer”), hole-transporting layer (“hole transport auxiliary layer”), electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0123], [0204]).  Jang et al. discloses a composition that serves as host material in the light-emitting layer comprising the following first compound ([0106]):

    PNG
    media_image1.png
    319
    385
    media_image1.png
    Greyscale

(page 9) (second compound) such that Z1 = Z3 = Z5 = N, L6 = L8 = L10 = single bond, R6 = R8 = unsubstituted C12 heterocyclic group (dibenzofuranyl), and R4 = unsubstituted C12 aryl group (biphenyl) of Applicant’s Chemical Formulae 2-1 and 2-1a;  X101 = O and R101-102 = hydrogen.  The composition comprises the above compound alone or may include one or more additional organic compounds (besides the second compound) ([0089], [0113]); the composition further includes dopant material that is phosphorescent ([0114]-[0116]).  However, Jang et al. does not explicitly disclose the first and third compounds as recited by the Applicant.	
	Hyun et al. discloses the following compound:

    PNG
    media_image2.png
    195
    198
    media_image2.png
    Greyscale

(page 42) (first compound) such that R1-2 = hydrogen, L2 = substituted phenylene (biphenylene), L1 = L3-4 = single bond, Ar1-2 = unsubstituted C6 aryl group (phenyl), and Ar3-4 = unsubstituted C12 aryl group (biphenyl) of Applicant’s Chemical Formulae 1, 1-2, and 1-2b.  Hyun et al. discloses its inventive compounds as host material in the light-emitting layer of an organic EL device, the use of which improves luminous and quantum efficiencies ([0001], [0004], [0069]).  It would have been obvious to incorporate compound 216 as disclosed by Hyun et al. (above) as host material to the light-emitting layer of the organic EL device as disclosed by Jang et al.  The motivation is provided by the disclosure of Hyun et al., which teaches that the use of its inventive compounds results in a device with improved luminous and quantum efficiencies.  However, Jang et al. in view of Hyun et al. does not explicitly disclose the third compound as recited by the Applicant.
	Park et al. discloses the following compound:

    PNG
    media_image3.png
    322
    382
    media_image3.png
    Greyscale

(page 6) such that X = S, R13-14 = hydrogen, L11-15 = single bond, R9 = R11-12 = unsubstituted C6 aryl group (phenyl), and R10 = unsubstituted C12 heterocyclic group (dibenzofuranyl) of Applicant’s Chemical Formulae 3, 3-3, and 3-3c.  Park et al. discloses its inventive compounds as material comprising the hole-transporting layer of an organic EL device ([0015], [0070]); the use results in a device with improved luminous efficiency and lifespan ([0013]).  It would have been obvious to incorporate compound P-4 as disclosed by Park et al. to the hole-transporting layer of the organic EL device as disclosed by Jang et al. and Hyun et al.  The motivation is provided by the disclosure of Park et al., which teaches that the use of its inventive compounds results in a device with improved luminous efficiency and lifespan.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786